DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a method of manufacturing a drop cable, comprising the steps of:
moving a buffer tube containing at least one optical fiber along a processing line at a rate of at least 200 meters/minute;
winding at least one strand of a tensile element around the buffer tube, the tensile element having a laylength of at least 200 millimeters; and
coating the tensile element with an exterior jacket, the exterior jacket comprising a polyolefin component, a thermoplastic elastomer component, and an inorganic filler component,
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 9140868 B2, US 9207419 B2) teaches an optical cable with tensile wires wrapped around the core and an extruded outer layer, but not the processing line rate, laylength or jacket material claimed.
	(US 10114190 B2) teaches a processing line speed of 200 meters/minute for a cable with a wrapping and jacket, but not the laylength or jacket material claimed.
The following teach optical cables with buffer tubes, wrapped tensile strands (laylengths) and jackets, but not the processing line rate, laylength or jacket material claimed:
US 5761362		US 2004/0240808	US 2004/0258372	US 2010/0254668
US 2011/0142403	US 8705921		US 8916776		US 2016/0377825
US 10131774		

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883